Citation Nr: 0938539	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to November 15, 2007, and in excess of 50 
percent since November 15, 2007, for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a right collarbone 
disability, claimed as a fractured collarbone.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
type II.  

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from March 1969 to march 1971, to include a tour of duty in 
Vietnam from May 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  This decision denied 
service connection for hearing loss, a right shoulder 
disability, a collarbone disability, neck and low back 
disorders, and hypertension.  Service connection for PTSD, 
rated 30 percent disabling, was granted.  During the pendency 
of the appeal, the RO awarded an increased, 50 percent 
evaluation for PTSD, effective November 15, 2007.

The Veteran testified at an August 2009 personal hearing held 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is associated with the claims 
file.

The issues of service connection for hypertension, a neck 
disorder, and a low back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement made at his August 2009 Board hearing 
before the undersigned, prior to promulgation of a decision 
on this appeal, the Veteran stated that he wished to withdraw 
from appellate status the issue of evaluation of PTSD, 
currently rated 50 percent disabling.

2.  Currently diagnosed bilateral hearing loss is at least as 
likely as not related to in-service acoustic trauma.

3.  Currently diagnosed right shoulder disability, diagnosed 
at degenerative joint disease of the acromioclavicular (AC) 
joint, is at least as likely as not related to a documented 
in-service right shoulder shrapnel wound.

4.  Current residuals of resection of the distal right 
clavicle are related to surgical repair of the service 
connected right AC joint disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of entitlement to an initial 
evaluation in excess of 30 percent prior to November 15, 
2007, and in excess of 50 percent since November 15, 2007, 
for PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2009).

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The criteria for service connection for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

4.  The criteria for service connection for a right 
collarbone disability have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his August 2009 Board hearing, the Veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status his claim with 
regard to evaluation of PTSD.  Having met the requirements of 
38 C.F.R. § 20.204, the appellant has effectively removed 
this issue from appellate status.  Accordingly, the Board 
does not have jurisdiction to decide the appeal for this 
benefit.  

II. VA's Duties to Notify and Assist

The Board is granting in full the benefits sought on appeal 
with respect to the issues decided.  Accordingly any notice 
or assistance error is harmless.  



III. Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Both sensorineural hearing loss (as an organic disease of the 
nervous system) and degenerative joint disease are listed 
chronic diseases for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is 
one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A. Bilateral Hearing Loss

The Veteran alleges that his currently diagnosed bilateral 
sensorineural hearing loss is related to noise exposure in 
service.  Acoustic trauma in service was caused by 
explosions, gunfire, and helicopters.  The record clearly 
corroborates the Veteran's exposure to noise in service.  He 
was wounded in the explosion of a hand grenade, and his 
records document his exposure to helicopter noise in the 
performance of his duties.  Service connection for tinnitus 
has, in fact, been granted, and acoustic trauma is conceded.

Service medical records document complaints of ringing in the 
ears during service.  At a pre-induction examination in April 
1968, hearing was generally within normal limits; a slight 
elevation of the puretone threshold at 4000 Hertz on the left 
was noted.  No audiometric testing was conducted at 
separation.  The examiner instead indicated that the 
whispered voice test was normal, at 15/15.

At an October 2005 VA examination, the examiner reviewed the 
claims file and noted the reports of in-service noise 
exposure.  The Veteran also reported that he had worked for 
34 years as a tractor trailer operator and truck driver.  
Recreationally, the Veteran was exposed to noise from dirt 
bikes.  While objective testing showed audiometric results 
meeting the definition of hearing loss disability under 
38 C.F.R. § 3.385 bilaterally, the examiner stated that she 
could not render an opinion regarding the relationship of 
such to service without resorting to speculation.  She did 
state that "it is possible" that the hearing loss was 
incurred in service.

Acoustic trauma in service is established, and the grant of 
service connection for tinnitus demonstrates that the trauma 
was sufficient to cause damage to the ears.  The Veteran has 
testified that he began having hearing difficulty, 
particularly on the left, at the time of the explosion of the 
grenade in service.  This is competent evidence of a 
disability in service, as the symptom is observable by a 
layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Finally, the Board notes that the medical opinion 
expressed at the October 2005 VA examination is not against 
the Veteran's claim.  In light of the weight of positive 
evidence of record, and the lack of negative evidence, 
service connection is warranted.

B.  Right Shoulder Disability

Service treatment records clearly establish that the veteran 
sustained a shrapnel wound of the right shoulder in Vietnam 
in July 1970.  he sustained a small laceration above the 
right clavicle.  X-rays were negative, and the wound was 
sutured.  

The Veteran now complains of impairment of the right 
shoulder.  Private treatment records from Dr. HS dated from 
February to July 2005 indicate that the Veteran was 
experiencing difficulty lifting his right arm.  He did not 
know when this began, but he began having problems at work in 
approximately December 2004.  He complained of popping and 
grinding with movement of the arm, and he had difficulty 
raising it above shoulder level due to pain.  Crepitus was 
noted on physical examination, but there was full range of 
motion without weakness.  The Veteran complained of pain in 
testing the supraspinatus muscle.  An MRI was conducted, and 
severe degeneration of the distal AC joint was identified.  
Dr. HS opined that this was related to "an old injury 
sustained while serving in Viet Nam."

Degenerative changes of the AC joint were confirmed at an 
October 2005 VA joints examination.  That examiner, although 
he noted the history of injury in service, did not offer an 
opinion as to any relationship between the current diagnosis 
and service.

The record reflects an in-service injury of the musculature 
of the right shoulder, as well as a current diagnosis of a 
right shoulder disability.  Moreover, the sole medical 
opinion of record regarding a nexus between the two is 
favorable to the Veteran.  There is no evidence against the 
claim.  Accordingly, service connection is warranted.

C.  Right Collarbone Disability

The Veteran contends that his right collarbone, or clavicle, 
was injured in the same grenade explosion that resulted in 
his hearing loss disability and right shoulder disability.  
Indeed, the record reflects that the shrapnel wound was over 
the right clavicle.

X-rays at the time of injury were negative for any injury of 
the clavicle itself.  Moreover, a VA examiner in October 2005 
opined that there were no current residuals related to any 
in-service trauma to the right clavicle.  There is no 
competent contradictory evidence of record which would 
support a grant of direct service connection.

However, the evidence of record establishes that, in the 
course of treatment for the service connected right shoulder 
disability, doctors were forced to resect a portion of the 
distal right clavicle.  This additional disability is very 
clearly secondary to the right shoulder disability.  Although 
the extent of functional impairment from this surgery is 
unclear at this time, a service connectable disability was 
incurred.  Service connection is warranted.
ORDER

The appeal for entitlement to an initial evaluation in excess 
of 30 percent prior to November 15, 2007, and in excess of 50 
percent since November 15, 2007, for PTSD is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for a right shoulder disability is 
granted.

Service connection for a right collarbone disability, claimed 
as a fractured collarbone, is granted.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist includes assisting 
the Veteran in the procurement of service treatment records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The threshold for the third factor is a low one.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends solely that his hypertension is 
secondary to his service connected diabetes.  Hypertension is 
a known complication of diabetes.  No doctor has offered an 
opinion in the instant case as to whether hypertension here 
is related to diabetes, or is an independent disability.  
Although the Veteran has stated the two conditions were 
diagnosed at the same time, treatment records from private 
doctors raise the possibility of an earlier date of onset for 
diabetes.  Lab results show elevated blood sugar levels prior 
to a formal diagnosis of diabetes.  On examination, the 
examiner should be asked to opine as to whether diabetes 
caused or aggravated the Veteran's currently diagnosed 
hypertension.

With respect to the neck and low back disabilities, the 
Veteran again contends that his documented wounding by an 
exploding grenade in service has resulted in spine 
disabilities.  A private chiropractor has indicated that he 
has been treating the Veteran since the 1980's for neck and 
low back problems, and that his associate had treated the 
Veteran for the same in the 1970's.  This establishes the 
presence of a current disability and chronicity of treatment 
since at least the 1970s.  The in-service grenade explosion 
is well documented.  An examination is therefore required to 
obtain a medical opinion as to whether the current diagnoses 
are related to the in-service incident.

The records of chiropractic treatment dating from the 1970's 
would be potentially helpful to the Veteran's claim, and 
efforts should be made to obtain such.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Contact the Veteran and request 
properly executed VA Form 21-4142s, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. CMC and Dr. JF.  Upon 
receipt of the releases, take appropriate 
steps to obtain complete treatment records 
from both doctors.

The Veteran should be informed that in the 
alternative, he may submit copies of the 
records himself directly to VA.

2.  Schedule the Veteran for a VA 
hypertension examination.  The claims must 
be reviewed in conjunction with the 
examination.  The examiner is to opine as 
to whether currently diagnosed 
hypertension is at least as likely as not 
caused or aggravated by service connected 
diabetes mellitus.  A full and complete 
rationale for all opinions expressed is 
required.

3.  Schedule the Veteran for a VA spine 
examination.  The claims must be reviewed 
in conjunction with the examination.  The 
examiner is to opine as to whether there 
is any current disability of the neck or 
low back, and if so, whether it is at 
least as likely as not that such is 
related to service.  The role, if any, of 
the documented July 1970 grenade explosion 
in the development of any current 
disability must be discussed.  A full and 
complete rationale for all opinions 
expressed is required.

4.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, issue an SSOC and provide the 
Veteran and his representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


